DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2020, 8/20/2020, 6/21/2021, 10/1/2021 are being considered by the examiner.
Status of Claims
This office action is in response to “Claims filed on 6/28/2022”. Applicant's
amendments of claim 10; cancellation of claims 1-9 and submission of new claims 12-16 with the same reply have been entered by the Examiner. Upon entry of the
amendments, claims 10-16 are pending wherein claim 10 is independent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura, Takuma (US 2001/0016435 A1 hereinafter Fujimura) in view of Nakayama et al (US 2017/0131586 A1 hereinafter Nakayama).
Regarding Claim 10, Fujimura discloses in Fig 6: An electronic device, comprising:
a substance (9);
atleast one electrode (10) formed on atleast one interface of the substance;
a plurality of cured polymers (7) positioned to be connected to the atleast one electrode and spaced apart from each other by forming an island structure, and
an electronic element disposed on each of the plurality of cured polymers, wherein the plurality of cured polymers (7) include a plurality of ferromagnetic particles (3, 4) [0052] arranged in one direction, and the electrode (10) and the electronic element (22) is electrically connected through the plurality of ferromagnetic particles (See Fig 6) [0092].
Fujimura does not disclose: a plurality of electronic elements disposed on each of the plurality of cured polymers and the plurality of electronic elements are electrically connected to the electrodes through the plurality of ferromagnetic particles.
However, Nakayama in a similar electronic device teach in Fig 5 that there are plurality of electronic elements(20, 24) that are disposed on each of the plurality of cured polymers and the plurality of electronic elements are electrically connected to the electrodes (T1-T3) through the ACF (anisotropic conductive film).
References Fujimura and Nakayama are analogous art because they both are directed to connecting of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Fujimara with the specified features of Nakayama because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Fujimura and Nakayama so that a plurality of electronic elements disposed on each of the plurality of cured polymers and the plurality of electronic elements are electrically connected to the electrodes through the plurality of ferromagnetic particles as taught by Nakayama in Fujiwara’s device since, this provides for a low warpage of the electronic device [0092]. Additionally, it would have been obvious to one of ordinary skill in the art to form Fujiwara’s device including multiple electronic elements because forming duplicate parts for a multipled effect is evidence of obviousness . St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8 at 11 (CA 7th Cir.).
Regarding Claim 12, Fujimura and Nakayama disclose: The electronic device according to claim 10, wherein an electrical connection between the electronic element (22) and the at least one electrode (10) is formed by adhering polymers (7a) formed on at least one surface of the plurality of electronic elements on the atleast one electrode through a stamping method. 
The limitation “through a stamping method” in claim 12 is taken to be a product by process limitation, it is the patentability of the claimed product and not of recited process steps which must be established. Therefore, when the prior art discloses a product which  reasonably appears to be identical with or only slightly different than the product claimed in a product-by process claim, a rejection based on sections 102 or 103 is fair. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324,326(CCPA 1974); In re Marosi et al., 218 USPQ 289,292 (Fed. Cir. 1983); and particularly In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process ” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old or obvious product produced by a new method is not a patentable product, whether claim in “product by process” claim or not.
Fujimura does not disclose: a plurality of electronic elements.
However, Nakayama in a similar electronic device teach in Fig 5 that there are plurality of electronic elements (20, 24) that are disposed on each of the plurality of cured polymers and the plurality of electronic elements are electrically connected to the electrodes (T1-T3) through the ACF (anisotropic conductive film).
References Fujimura and Nakayama are analogous art because they both are directed to connecting of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Fujimara with the specified features of Nakayama because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Fujimura and Nakayama so that a plurality of electronic elements disposed on each of the plurality of cured polymers and the plurality of electronic elements are electrically connected to the electrodes through the plurality of ferromagnetic particles as taught by Nakayama in Fujiwara’s device since, this provides for a low warpage of the electronic device [0092]. Additionally, it would have been obvious to one of ordinary skill in the art to form Fujiwara’s device including multiple electronic elements because forming duplicate parts for a multipled effect is evidence of obviousness . St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8 at 11 (CA 7th Cir.).
Regarding Claim 13, Fujimura and Nakayama disclose: The electronic device according to claim 10,  Fujimura further discloses: wherein the at least one electrode (10) includes a structure formed extending in at least one direction (electrode extends in all three dimensions(X,Y,Z)),
wherein the at least one direction in which the at least one electrode extends (X) and the one direction (Y) in which the plurality of ferromagnetic particles(3,4) are arranged are perpendicular to each other (See Fig 6).
Regarding Claim 14, Fujimura and Nakayama disclose: The electronic device according to claim 10.
Fujiwara does not disclose: wherein the plurality of electronic elements have independent cured polymers corresponding to each and the independent cured polymers do not form a physical connection with each other.
However, Nakayama in a similar electronic device teach in Fig 5 wherein the plurality of electronic elements (20,24) have independent cured polymers (30/30A) corresponding to each and the independent cured polymers do not form a physical connection with each other (See Fig 5).
References Fujimura and Nakayama are analogous art because they both are directed to connecting of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Fujimara with the specified features of Nakayama because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Fujimura and Nakayama so that the plurality of electronic elements have independent cured polymers corresponding to each and the independent cured polymers do not form a physical connection with each other as taught by Nakayama in Fujiwara’s device since, this provides for a low warpage of the electronic device [0092]. Additionally, it would have been obvious to one of ordinary skill in the art to form Fujiwara’s device including multiple electronic elements because forming duplicate parts for a multipled effect is evidence of obviousness . St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8 at 11 (CA 7th Cir.).
Regarding Claim 15, Fujimura and Nakayama disclose: The electronic device according to claim 10, Fujiwara further discloses in Fig 6: wherein the electronic element (22) has at least one contact pad (21) on at least one surface facing the at least one electrode (10) for electrical connection.
Fujimura does not disclose: a plurality of electronic elements.
However, Nakayama in a similar electronic device teach in Fig 5 that there are plurality of electronic elements (20, 24) that are disposed on each of the plurality of cured polymers and the plurality of electronic elements are electrically connected to the electrodes (T1-T3) through the ACF (anisotropic conductive film).
References Fujimura and Nakayama are analogous art because they both are directed to connecting of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Fujimara with the specified features of Nakayama because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Fujimura and Nakayama so that a plurality of electronic elements disposed on each of the plurality of cured polymers and the plurality of electronic elements are electrically connected to the electrodes through the plurality of ferromagnetic particles as taught by Nakayama in Fujiwara’s device since, this provides for a low warpage of the electronic device [0092]. Additionally, it would have been obvious to one of ordinary skill in the art to form Fujiwara’s device including multiple electronic elements because forming duplicate parts for a multipled effect is evidence of obviousness . St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8 at 11 (CA 7th Cir.).
Regarding Claim 16, Fujimura and Nakayama disclose: The electronic device according to claim 15, Fujimura further discloses in Fig 6: wherein the contact pad (21) is surrounded by the plurality of cured polymers (7). 

Claim 10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al  (US 2014/0353540 A1 hereinafter Kumar) in view of Nakayama et al (US 2017/0131586 A1 hereinafter Nakayama).
Regarding Claim 10, Kumar discloses in Fig 1-2B, 7B: An electronic device, comprising:
a substance (6);
atleast one electrode (8) formed on atleast one interface of the substance;
a plurality of cured polymers (40/41) positioned to be connected to the atleast one electrode and spaced apart from each other by forming an island structure (See Fig 7B), and
an electronic element (2) disposed on each of the plurality of cured polymers, wherein the plurality of cured polymers (40/41) include a plurality of ferromagnetic particles (40) [0048-0049] arranged in one direction, and the electrode (8) and the electronic element (2) is electrically connected through the plurality of ferromagnetic particles (See Fig 1-2B) [0026,0027].
Kumar does not disclose: a plurality of electronic elements disposed on each of the plurality of cured polymers and the plurality of electronic elements are electrically connected to the electrodes through the plurality of ferromagnetic particles.
However, Nakayama in a similar electronic device teach in Fig 5 that there are plurality of electronic elements (20, 24) that are disposed on each of the plurality of cured polymers and the plurality of electronic elements are electrically connected to the electrodes (T1-T3) through the ACF (anisotropic conductive film).
References Kumar and Nakayama are analogous art because they both are directed to connecting of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kumar with the specified features of Nakayama because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kumar and Nakayama so that a plurality of electronic elements disposed on each of the plurality of cured polymers and the plurality of electronic elements are electrically connected to the electrodes through the plurality of ferromagnetic particles as taught by Nakayama in Kumar’s device since, this provides for a low warpage of the electronic device [0092]. Additionally, it would have been obvious to one of ordinary skill in the art to form Fujiwara’s device including multiple electronic elements because forming duplicate parts for a multipled effect is evidence of obviousness . St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8 at 11 (CA 7th Cir.).
Regarding Claim 12, Kumar and Nakayama disclose: The electronic device according to claim 10, wherein an electrical connection between the electronic element (2) and the at least one electrode (8) is formed by adhering polymers (41) formed on at least one surface of the plurality of electronic elements on the atleast one electrode through a stamping method. 
The limitation “through a stamping method” in claim 12 is taken to be a product by process limitation, it is the patentability of the claimed product and not of recited process steps which must be established. Therefore, when the prior art discloses a product which  reasonably appears to be identical with or only slightly different than the product claimed in a product-by process claim, a rejection based on sections 102 or 103 is fair. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324,326(CCPA 1974); In re Marosi et al., 218 USPQ 289,292 (Fed. Cir. 1983); and particularly In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process ” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old or obvious product produced by a new method is not a patentable product, whether claim in “product by process” claim or not.
Kumar does not disclose: a plurality of electronic elements.
However, Nakayama in a similar electronic device teach in Fig 5 that there are plurality of electronic elements (20, 24) that are disposed on each of the plurality of cured polymers and the plurality of electronic elements are electrically connected to the electrodes (T1-T3) through the ACF (anisotropic conductive film).
References Kumar and Nakayama are analogous art because they both are directed to connecting of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kumar with the specified features of Nakayama because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kumar and Nakayama so that a plurality of electronic elements disposed on each of the plurality of cured polymers and the plurality of electronic elements are electrically connected to the electrodes through the plurality of ferromagnetic particles as taught by Nakayama in Kumar’s device since, this provides for a low warpage of the electronic device [0092]. Additionally, it would have been obvious to one of ordinary skill in the art to form Fujiwara’s device including multiple electronic elements because forming duplicate parts for a multipled effect is evidence of obviousness . St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8 at 11 (CA 7th Cir.).

Regarding Claim 13, Kumar and Nakayama disclose: The electronic device according to claim 10, Kumar further discloses: wherein the at least one electrode (8) includes a structure formed extending in at least one direction (electrode extends in all three dimensions(X,Y,Z)),
wherein the at least one direction in which the at least one electrode extends (X) and the one direction (Y) in which the plurality of ferromagnetic particles(40) are arranged are perpendicular to each other (See Fig 6).
Regarding Claim 14, Kumar and Nakayama disclose: The electronic device according to claim 10.
Kumar does not disclose: wherein the plurality of electronic elements have independent cured polymers corresponding to each and the independent cured polymers do not form a physical connection with each other.
However, Nakayama in a similar electronic device teach in Fig 5 wherein the plurality of electronic elements (20,24) have independent cured polymers (30/30A) corresponding to each and the independent cured polymers do not form a physical connection with each other (See Fig 5).
References Kumar and Nakayama are analogous art because they both are directed to connecting of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kumar with the specified features of Nakayama because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kumar and Nakayama so that the plurality of electronic elements have independent cured polymers corresponding to each and the independent cured polymers do not form a physical connection with each other as taught by Nakayama in Kumar’s device since, this provides for a low warpage of the electronic device [0092]. Additionally, it would have been obvious to one of ordinary skill in the art to form Kumar’s device including multiple electronic elements because forming duplicate parts for a multipled effect is evidence of obviousness . St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8 at 11 (CA 7th Cir.).
Regarding Claim 15, Kumar and Nakayama disclose: The electronic device according to claim 10, Kumar further discloses in Fig 6: wherein the electronic element (2) has at least one contact pad (4) on at least one surface facing the at least one electrode (8) for electrical connection.
Fujimura does not disclose: a plurality of electronic elements.
However, Nakayama in a similar electronic device teach in Fig 5 that there are plurality of electronic elements (20, 24) that are disposed on each of the plurality of cured polymers and the plurality of electronic elements are electrically connected to the electrodes (T1-T3) through the ACF (anisotropic conductive film).
References Kumar and Nakayama are analogous art because they both are directed to connecting of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kumar with the specified features of Nakayama because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kumar and Nakayama so that a plurality of electronic elements disposed on each of the plurality of cured polymers and the plurality of electronic elements are electrically connected to the electrodes through the plurality of ferromagnetic particles as taught by Nakayama in Kumar’s device since, this provides for a low warpage of the electronic device [0092]. Additionally, it would have been obvious to one of ordinary skill in the art to form Kumar’s device including multiple electronic elements because forming duplicate parts for a multipled effect is evidence of obviousness. St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8 at 11 (CA 7th Cir.).
Regarding Claim 16, Kumar and Nakayama disclose: The electronic device according to claim 15, Kumar further discloses in Fig 7B wherein the contact pad (4) is surrounded (partially) by the plurality of cured polymers (41). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimura, Takuma (US 2001/0016435 A1 hereinafter Fujimura) in view of Nakayama et al (US 2017/0131586 A1 hereinafter Nakayama) and further in view of Shi et al (US 2017/0059960 A1 hereinafter Shi)
Regarding Claim 11, Fujimura and Nakayama disclose: The electronic device according to claim 10. 
Fujiwara and Nakayama do not disclose: wherein the electronic element is a micro light emitting diode (LED).
However, Shi in a similar display teaches in [0079] that a display device could be an OLED or a microLED or a micro light emitting device.
References Shi, Fujiwara and Nakayama are analogous art because they both are directed to OLED devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Fujiwara and Nakayama with the specified features of Shi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Shi and Fujiwara and Nakayama so that the electronic element is a micro light emitting diode (LED) as taught by Shi in Fujiwara and Nakayama’s device since, microLEDs and OLEDs are art recognized equivalents in LED arts.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811